DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1, 5-14 and 16-18 have been examined in this application. Claims 1, 5-14 and 16-17 are amended. Claims 2-4 and 15 are cancelled. This is a Final Office Action in response to Arguments and Amendments filed on 6/22/2021. 

Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.


Priority
Receipt is acknowledged of certified copies of foreign priority application KR 2018/0091143 as required by 37 CFR 1.55. 
Response to Arguments
In response to the “Arguments and Amendments” filed on 6/22/2021, with respect to the “Claims Should Not be Interpreted Under 35 USC 112(f)” section on pages 11-13, the Applicant argues that the claims do not invoke 112(f). In particular, the Applicant argues on page 12 that the terms “station”, “detector” and “output device” recite specific structural elements that clearly delineate the associated hardware. The Applicant then details the hardware associated with these elements as defined in the specification. For example, the specification paragraphs 47-49 depict the structure associated with the shooting sound response stations, the specification paragraphs 59 details the structure of the detector and the specification paragraph 23 details the structure associated with the output devices. However, the inclusion of the associated structure in the specification does not avoid invocation of the terms under 112(f). Terms, such as “station” and “device”, are generic placeholders and not associated with sufficient structure in the claim language, therefore 112(f) is invoked and the specification is referenced to determine the associated structure. The Applicant further argues at the bottom of page 13 that the amended claim language makes the invocation moot. Regarding the “shooting sound response stations” this argument is persuasive because the claim language now includes the structure outlined in the specification, for example a processor and memory, and therefore 112(f) is not invoked. However, regarding the use of the term “detector”, the wording invokes 112(f) because it appears to be performing functions beyond that of a simple sensor. For example, in claim 11, it performs analysis steps. Therefore, the associated structure for this term as used in the claim language is not defined. Furthermore, the term “output device” still invokes 112(f) because it is a generic placeholder and does not include sufficient structure in the claim language. For example, an “output device” could be a display or software that causes a signal to be sent to a display. Therefore, invocation under 112(f) is proper. Please see 112(f) section in the office action below. 

With respect to the “Claims 1, 5-14 and 16-18 are allowable under 112(b)” section on page 15, the Applicant argues that the amended claim language overcomes the 112(b) rejections. However, there are still existing 112(b) rejections and the amended claim language has added additional rejections. Please see 112(b) section in the office action below.  
With respect to the “Claims 1, 5-14, and 16-18 are allowable under 35 USC 102 and 103”, the Applicant argues that the prior art does not disclose “compute movement times required to move from the active shooting event location of the shooting sound response stations based on the estimated active shooting event location, the structure map of the indoor space, and locations of the shooting sound response stations”. In particular the Applicant argues that the Day only discloses detecting a movement of the threat, for example by monitoring a new sound of gunshot or scream. The Applicant argues that Day does not disclose compute movement times required to move from a first location to a second location. However, the amended claim language is still indefinite for the reasons outline in the Non-Final rejection and further detailed below. In particular, the use of the term “structure map” is unclear because it is unclear how the word “structure” further details the type of map utilized. For 
However, even under a more narrow interpretation where computation is related to a movement of the shooter from the active shooter event location (location A) to a response station (location B), Day et al. would still read on this limitation. Day et al. discloses determining a shooter moved to a new location from an original location, updating a corresponding imminent threat region and a determining a time point associated with this event [0063-0064, 0123]. Furthermore, the determination of this movement/ new updated imminent threat region is based on the location of the initial threat (estimated active shooter event location), subsequent event locations (locations of shooting sound response stations) and the layout of the indoor space as detailed in [0131, 0148], for example using detected event locations and event time point comparisons. This tracking is applicable to each response station. Therefore, by determining the shooter moved from an initial location to a 

Drawings
The drawings dated 6/22/2021 are acceptable. 

Specification
The specification dated 6/22/2021 is acceptable.  

Claim Objections
Claim 1 is objected to because of the following informalities: 
With respect to the limitation, “generate the action commands for the each of the stations” the wording is unclear. The following recommendation is proposed: generate the action commands for the each of the shooting sound response stations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) In Claims 6 and 10, “a detector configured to detect a current location of the shooter”
	b) In Claim 8, “an output device configured to output the received action command to one or more evacuating persons” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	A review of the specification shows the that the following appears to be the corresponding structure described in the specification to these claim limitation(s)
	a) The “detector” is interpreted to be a sensor, such as a radar or millimeter wave based device (p. 21, 16-25)  
	b) An “output device” is interpreted to be a display, a speaker, a lamp or a warning indicator as per the specification, (p. 24, ln. 21-25 and p. 25, ln. 1-5).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to the limitation, “wherein the detector is configured to detect movement of the shooter when a person and a metal having a predetermined size or larger within a predetermined distance from the person move 5in an identical direction”, the specification is silent as to how a simple .  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
    Claims 1, 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… output the respective action commands …” in claim 1 and the similar limitations in claims 8 and 14 describing outputting the action commands to evacuating people, the wording is unclear and therefore indefinite because the term “outputting” in this context is unclear. Does this mean commands are sent, perhaps to another processor? Does it mean the commands are displayed? The configuration for the system is unknown and the breadth of what the system would cover is unclear, and therefore indefinite. The limitation is interpreted so that displaying a representation of the commands reads on it.  

With respect to the limitation, “… compute movement times required to move from the active shooting event location to the each of the shooting sound response stations based on 20the estimated active shooting event location, the structure map of the indoor space, and locations of the shooting sound response stations …”, in claim 1 and the similar limitations in claims 8 and 14, the wording is unclear and therefore indefinite because it is unclear what is being referenced by “movement times”. Are these times referencing the times required for the shooter to move from location to location? If so, does this mean that the each station tracks the time required to move to the station based on the listed information? Does it mean that hypothetical movement times for the shooter to reach each station location are calculated? Are they referencing the times required for people escaping to move from location to location? Are they referencing the time at which the shooter or evacuating people move? For example, would a time point that an evacuee needs to escape by following the stations read on this limitation? The limitation is interpreted so that determining the active shooter location in real-time based on active shooting event locations, map of an indoor space and locations of stations reads on it. 
Similarly, with respect to the limitation, “compute escape times required to escape from the indoor space from the each of the shooting sound response stations”, the wording is unclear and therefore indefinite because it is unclear whether the escape times are moving times required for a person escaping to move from place to place or whether they are referring to the time when it is 
With respect to the limitation, “computed movement time and the escape time are computed by the active shooting event response server based on the detection of the one or more shooting sounds” in claim 8, the wording is unclear and therefore indefinite because it is unclear whether this limitation is indicating that the time itself is computed based on the detection of the shooting sound or whether it is indicating that the computation is performed responsive to the detection of one or more shooting sounds. The limitation is interpreted so that determining a real-time shooter movement based on shooting sounds reads on it. 
Claims 5-7, 9-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 1, 8 and 14 and for failing to cure the deficiencies listed above. 
Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations, “… wherein each of the action commands comprises at least one of a command instructing the one 5or more evacuating persons to escape from the indoor space and a command instructing the one or more evacuating persons to hide from the shooter depending on differences between the movement times and the escape times …”, the wording is unclear and therefore indefinite because it is unclear whether the escape times are times required for a person escaping to move from place to place or whether they are referring to the time when it is determined to escape. Furthermore, the wording is unclear because it is unclear if the difference is indicating a time period difference (for example Tescape – Tmove) or simply indicating that the action commands are different based on the movement and escape times. The limitations are interpreted so that determining 
Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “a detector configured to detect a current location of the shooter”, the wording is unclear and therefore indefinite because it is unclear whether the detection of the current location of the shooter is simply further clarifying the purpose of the shooting sound detection and indicating that this detection is performed by a detector, or whether this is an additional detection beyond the shooting sound detection of the independent claims. The limitation is interpreted so that detecting a shooting sound or threat on a camera in order to determine the location of a shooter reads on it. 
 Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 10 and for failing to cure the deficiencies listed above. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “… wherein the each of the shooting sound response stations is configured to store a safe evacuation time table comprising a set of active commands which has been pre-rendered by the active shooting event 20response server, and to output the respective action commands according to a location of a shooter using the safe evacuation time table … “, the wording is unclear and therefore indefinite because it is unclear whether the “active commands” referenced are the same as the “action commands” of the independent claims or whether this is a different set of commands that are stored. Furthermore, the wording is unclear because it is unclear whether the 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the detector is configured to detect movement of the shooter when a person and a metal having a predetermined size or larger within a predetermined distance from the person move 5in an identical direction”, the wording is unclear and therefore indefinite because it is unclear whether this limitation is conditional and indicating that movement is only affirmatively detected when a person and a metal having a predetermined size or larger move in an identical direction or whether this limitation is simply indicating a potential use of the detector that detects a shooter, and the shooter could be a person with the metal as characterize. Furthermore, if a conditional situation is being described, the wording is unclear because it is unclear how a simple detector (i.e. a sensor) can perform the analysis described. See 112(a) rejection. The limitation is interpreted so that detecting threat by detecting a person with a metal the size of a firearm reads on it.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “further comprising memory configured to store response operations of the shooting sound response station corresponding to locations where the 10firearm accident has occurred and an elapse of time”, the wording is unclear and therefore indefinite because it is unclear whether the “response operations” are the same as the action commands of the independent 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 12 and for failing to cure the deficiencies listed above.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the response operations are pre-computed based on a time required for the shooter to move from the location where the active shooting event has occurred to the location of the shooting sound response 20station and a time required to escape from the location of the shooting sound response station via an exit”, the wording is unclear and therefore indefinite because it is unclear whether the “time required to escape” is referencing a time when it is determined that an escape should be made through an exit or moving times required for a person escaping to move from place to an exit. The limitation is interpreted so that determining in real-time when to escape at each station reads on it. 
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 10, 12, 14, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Day et al. (US 2019/0295207 A1). 
	Examiner’s Note: Support for this publication is provided in provisional application 62/690,643

As per Claim 8, Day et al. discloses an active shooting event response station, comprising: 
a sound sensor configured to detect one or more shooting 43Attorney Docket No. B-9663 631700-7 sounds ([0065, 0072]; Fig 1. Combination input/output devices, for example smart exit signs (stations) include microphone or audio sensing devices detect shooting sound); 
a transmitter configured to transmit detection of the one or more shooting sounds to an active shooting event response server ([0065-0066, 0072]; Smart exit signs contains a microcontroller and transmit shooting sounds and controller 12 detects threat based on sound being over a certain level); 
([0050, 0063, 0065-0067, 0072, 0092]; Smart exit signs contain a microcontroller and receive action commands based on location of detected threat from shooting sound based on location of threat and exit sign location, from the controller 16 (server)); 
an action command output device configured to output the received action command to one or more evacuating persons ([0092-0094]; Fig. 3A Output devices, for example smart exit signs including lights (output device) outputs commands for example flashing to indicate shelter in place or directional arrows to direct occupants away from the threat (action commands)).
wherein the action command is generated based on a computed movement time required to move from the active shooting event location to the shooting sound response station based on the estimated active shooting event location, the structure map of the indoor space and locations of the shooting sound response stations ([0062-0066, 0072, 0086, 0092-0094, 0123, 0131, 0148]; Detect movement of the threat in real-time, requiring sheltering in place, based on detected shooting event locations, a map of the locations of the input devices (stations) and determine associated time point . Output corresponding commands, for example to shelter in place) and computed escape times required to escape from the indoor space from the shooting sound response station ([0062-0066, 0092-0094] Determine when a group should exit in real-time and determine associated time point. Output corresponding commands, for example directional arrows to direct occupants away from the threat), and 
wherein the computed movement time and the escape time are computed by the active shooting event response server based on the detection of the one or more shooting sounds ([0072, 0092-0094]; Determining that a shooter has moved to the vicinity and it is time to shelter in place or determining that it is time to escape is based on proximity to shooter as determined from shooting sounds). 

As per Claim 10, Day et al. discloses the active shooting event response station of claim 8, further comprising a detector configured to detect a current location of a shooter ([0058, 0072]; Combination input/ output devices, for example smart exit signs (stations) include cameras to identify the threat, for example the shooter), 
wherein the transmitter is configured to transmit the current location of the shooter to the active shooting event response server ([0063, 0072]; Smart exit sign and microcontroller sends signals in real-time based on information obtained from input devices, for example camera).

As per Claim 12, Day et al. discloses the active shooting event response station of claim 8, further comprising memory configured to store response operations of the shooting sound response station corresponding to locations where the 10firearm accident has occurred and an elapse of time ([0060-0067] Combination input/output devices, for example smart exit signs can access database storing response and time information), 
wherein the action command output device is further configured to operate according to one of the response operations stored in the memory when the receiver does not receive the action command from the active shooting event response server ([0063, 0092-0093] Display of exit sign (output device) is configured to keep last command, for example “take shelter” between receiving updates).

As per Claim 14, Day et al. discloses an active shooting event response server comprising: 
a receiver configured to receive detection of one or more 25shooting sounds shooting sound response stations disposed within an 45Attorney Docket No. B-9663 631700-7 indoor space ([0050, 0063, 0065-0067, 0072]; Fig. 1 Master Controller 12 (response server) receives shooting sound information from combination input/ output devices, for example smart exit signs); 
memory configured to store a structure map of the indoor space and locations of the shooting sound response stations in the structure map of the indoor space ([0062, 0086]; Fig. 1, Fig. 2, Memory 15 stores blueprints, floor plans (for example floor plan 30) etc. of the building being monitored); 
5a processor configured to estimate a location where an active shooting event has occurred based on the received detection of the one or more shooting sound and the structure map, and to generate action commands, respectively corresponding to each of the shooting sound response stations based on the estimated location where 10the active shooting event has occurred and locations of the shooting sound response stations ([0050, 0062-0067, 0072]; Controller can determine a location of the shooter based on map and transmits signals to the output devices, for example smart exit signs (stations), based on their location and building plans); and 
a transmitter configured to transmit the generated respective action commands to the each of the shooting sound response stations ([0062-0067, 0092] Controller generates action commands); 
wherein the transmitted action commands are outputted to 15one or more evacuating persons, located within the indoor space, via the shooting sound response stations ([0092-0094]; Fig. 3A Output devices, for example smart exit signs (stations) outputs commands for example flashing to indicate shelter in place or directional arrows to direct occupants away from the threat (action commands)), 
wherein the processor is further configured to: 
computer movement times required to move from the location where the active shooting event has occurred to the locations of the shooting sound response stations based on the location where the active shooting event has occurred, the structure map of the indoor space and the locations of the shooting sound response stations ([0062-0066, 0072, 0086, 0123, 0131, 0148]; Detect movement of the threat in real-time, requiring sheltering in place, based on detected shooting event locations, a map of the locations of the input devices (stations) and determine associated time point); 
compute escape times required for the one or more persons to escape from the indoor space from each of the active shooting sound response stations ([0062-0066, 0092-0094] Determine when a group should exit in real-time and determine associated time point); 

As per Claim 16, Day et al. discloses the active shooting event response server of claim 15, 5wherein: 
the receiver is further configured to receive information about an updated location of the shooter from the shooting sound response stations when the shooter has moved ([0062] Real-time location determination); and 
the processor is further configured to update the movement 10times based on the updated location of the shooter ([0062-0066] Update real-time location of the shooter based on updated input information).

As per Claim 18, Day et al. discloses the active shooting event response server of claim 15, 20wherein each of the action commands comprises at least one of a command instructing the one or more evacuating persons to escape from the indoor space and a command instructing the one or more evacuating persons to hide from the shooter depending on differences between the movement times and the escape times ([0092-0094] Determine signals to shelter in place or move based on shooters real-time location (movement time) and whether it is time to escape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0295207 A1) in view of Noland et al. (US 2018/0158305 A1).

As per Claim 1, Day et al. discloses a system for providing guidance in an active shooting event, the system comprising:  
shooting sound response stations configured to detect one or more shooting sounds and transmit detection of the one or more shooting sounds ([0065, 0072]; Fig. 1 Combination input/output devices, for example smart exit signs (stations) include microphones for detecting shooting sounds and sends signals to master controller); and 
an active shooting event response server configured to receive the detection of one or more shooting sounds over a communication network, to generate action commands, respectively corresponding to each of the shooting sound response stations, based on the detection of the one or more shooting sounds, and to transmit the respective action commands to the each of the corresponding shooting sound response stations over the communication network ([0050, 0063, 0065-0067, 0092]; Fig. 1 Master Controller 12 (response server) receives sound information, for example over a wireless network (communication network), determines location of threat and transmits signals to the output devices, for example smart exit signs (stations), based on their location), 

a sound sensor configured to detect the one or more 25shooting sounds ([0065]; Microphone or audio sensing devices detect shooting sound); and  41Attorney Docket No. B-9663 631700-7 
a transmitter configured to transmit the detection of the one or more shooting sounds and the active shooting event response server determines the location and determines when an intensity of the detected shooting sounds is equal to or higher than a predetermined threshold 5value ([0065-0066, 0072]; Smart exit signs contains a microcontroller to transmit shooting sounds and controller 12 detects threat based on sound being over a certain level)

	While Day et al. discloses the above limitations including the determination of the location of the station that detects a shooting sound, Day et al. does not explicitly disclose that this is done based on an identifier of the shooting sound response station that is transmitted to the server. Furthermore, while Day et al. discloses determining sound intensity is above a threshold, Day et al. does not explicitly disclose that this determination is performed at the shooting sound response station. 

	However, Noland et al. teaches: providing an identifier to determine the location of the station and the station itself performing the determination that sound intensity is above a threshold ([0077, 0095, 0107]; Fig. 1E Sensing devices 10 perform analysis to determine sound level is above threshold value and provide address/ location information (identifier of the station))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Day et al. to include the above limitations, as detailed in Noland et al., with the motivation being to allow the police to respond more effectively and engage the shooter in less time. 

Furthermore, Day et al. discloses: 
wherein the active shooting event response server comprises: 
memory configured to store a structure map of an indoor 10space and locations of the shooting sound response stations in the structure map of the indoor space ([0062, 0086]; Fig. 1, Fig. 2, Memory 15 stores blueprints, floor plans (for example floor plan 30) etc. of the building being monitored); and 
a processor configured to estimate an active shooting event location where the active shooting event has occurred ([0062-0066]; Controller can determine a location of the shooter).

While Day et al. discloses a server estimating a location of the shooting event. Day et al. does not explicitly disclose that this is based on the identifier of the shooting sound response station. 

However, Noland et al. teaches: using an identifier to determine the location of a shooting event ([0095] Sensing device address/ location information is used to determine shooter location).
The motivation to combine Day et al. and Noland et al. is provided in the limitations above.  

Furthermore, Day et al. discloses: 
wherein the processor of the active shooting even response server is further configured to: 
([0062-0066, 0072, 0086, 0123, 0131, 0148]; Detect movement of the threat in real-time, requiring sheltering in place, based on detected shooting event locations, a map of the locations of the input devices (stations) and determine associated time point)
compute escape times required to escape from the indoor space from the each of the shooting sound response stations ([0062-0066, 0092-0094] Determine when a group should exit in real-time and determine associated time point)
generate the action commands for the each of the stations 25based on the computed movement times and the computed escape 42Attorney Docket No. B-9663 631700-7 times ([0092-0094]; Fig. 3A, Generate signals based on being in proximity to real-time shooter at new location (movement time), for example to shelter in place, and exit information based on it being time to escape (based on escape times))
wherein the each of the shooting sound response stations is configured to output the respective action commands corresponding to the each of the corresponding stations to provide the guidance to one or more evacuating persons ([0092-0094]; Fig. 3A Output devices, for example smart exit signs (stations) outputs commands for example flashing to indicate shelter in place or directional arrows to direct occupants away from the threat (action commands)).

As per Claim 5, Day et al. discloses the system of claim 1, 
wherein each of the action commands comprises at least one of a command instructing the one 5or more evacuating persons to escape from the indoor space and a command instructing the one or more evacuating persons to hide from the shooter depending on differences between the movement ([0092-0094] Determine signals to shelter in place or move based on shooters real-time location (movement time) and whether it is time to escape). 

As per Claim 6, Day et al. discloses the system of claim 1, wherein the one or more of the shooting sound response stations further comprise: 
a detector configured to detect a current location of the shooter ([0058, 0072]; Combination input/ output devices, for example smart exit signs (stations) include cameras to identify the threat, for example the shooter); and 
a processor configured to update the movement times based 15on the current location of the shooter ([0063, 0072]; Movement is updated in real-time based on information obtained from input devices, for example camera).

As per Claim 9, Day et al. discloses the active shooting event response station of claim 8, a processor configured to compare the detected one or more shooting sounds with a predetermined threshold value, wherein the transmitter is configured to transmit the 15detection of the one or more shooting sounds to the active shooting event response server when the detected one or more shooting sounds is equal to or higher than the predetermined threshold value ([0065-0066, 0072]; Smart exit signs contains a microcontroller to transmit shooting sounds and controller 12 detects threat based on sound being over a certain level).

	While Day et al. discloses the above limitations including the determination of the location of the station that detects a shooting sound, Day et al. does not explicitly disclose that this is done based on an identifier of the shooting sound response station that is transmitted to the server. Furthermore, Day et al. discloses determining sound intensity is above a threshold, Day et al. does not explicitly disclose that this determination is performed at the station. 

	However, Noland et al. teaches: providing an identifier to determine the location of the station and the station itself performing the determination that sound intensity is above a threshold ([0077, 0095, 0107]; Fig. 1E Sensing devices 10 perform analysis to determine sound level is above threshold value and provide address/ location information (identifier of the station))

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Day et al. to include the above limitations, as detailed in Noland et al., with the motivation being to allow the police to respond more effectively and engage the shooter in less time. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0295207 A1) in view of Noland et al. (US 2018/0158305 A1) in further view of Buscemi (US 2017/0131105 A1).

As per Claim 7, Day et al. discloses the system of claim 1, 
wherein the each of the shooting sound response stations is configured to output the respective action commands according to a location of a shooter using look-up information and output respective action commands according to a location of the shooter ([0061-0067] Determine which action commands to provide based on looking up database information).

While Day et al. discloses outputting action commands based on look-up information Day et al. does not disclose: that the look-up information is a safe evacuation time table comprising a set of active 

However, Buscemi teaches: 
wherein the each of the stations is configured to store a safe evacuation time table comprising a set of active commands which has been pre-rendered by the 20response server, and to output the respective action commands according to a location of a shooter using the safe evacuation time table ([0015, 0062, 0072-0073, 0179]; Fig. 3, Non-emergency manager user devices in communication with management server store rules with associated content to be supplied (commands) in tables, including rules based on proximity to shooter. Rules can be provided by emergency management content provider 104).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Day et al. to include the above limitations, as detailed in Buscemi, with the motivation being to provide emergency personnel an opportunity to distribute relevant information and increase safety as detailed in Buscemi [0014-0015]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0295207 A1) in view of Frizzell (US 2018/0067204 A1).

As per Claim 11, Day et al. discloses the active shooting event response station of claim 10, wherein the detector is configured to detect movement of the shooter based on an image ([0072] Smart exit sign includes camera)

Day et al. discloses image detection to track shooter movement, Day et al. does not disclose this is done by determining when a person and a metal having a predetermined size or larger within a predetermined distance from the person move 5in an identical direction.

However, Frizzell et al. teaches: tracking shooter movement by determining when a person and a metal having a predetermined size or larger within a predetermined distance from the person move 5in an identical direction ([0065, 0070]; Fig. 1 Determine threat if a person and a metal the size of a firearm (predetermined size) is located on the person (within predetermined distance)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Day et al. to include the above limitations, as detailed in Frizzell et al. with the motivation being to improve deficiencies in weapon detection in order to reduce loss of life [0002-0003]. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US 2019/0295207 A1) in view of Gunn et al. (Non-Patent Literature, “Optimizing Guidance for an Active Shooting Event”).

As per Claim 13, Day et al. discloses the active shooting event response station of claim 12, wherein the response operations are pre-computed based on being in immediate proximity of the location where the active shooting event has occurred to the location of the shooting sound response 20station and a time required to escape from the location of the shooting sound response station via an exit ([0062-0066, 0092-0094] Generate one of the predetermined commands based on being in proximity to shooter and determining when a group should exit in real-time).

While Day et al. discloses response actions that are pre-computed based on being immediate proximity of the location where the active shooting even has occurred, Day et al. does not explicitly disclose that this is based on a time required for the shooter to move from the location of the shooting event. 

However, Gunn et al. teaches: determining response based on a time required for the shooter to move from the location of the shooting event (Fig. 2, p. 4301, ¶2-5, p. 4303 Random walk model is employed to determine the time required to get to each vertex point within the building and determine risk of evacuees)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Day et al. to include  as detailed in Gunn et al., with the motivation being to provide quick responses and minimize risk to evacuees as detailed in Gunn et al. p. 4299, ¶3 

As per Claim 17, Day et al. discloses the active shooting event response server of claim 15, 

Day et al. does not disclose:
wherein the processor is further configured to generate a command instructing the one or more evacuating persons to hide 15from the shooter for one of the shooting sound response stations when the location where the active shooting event has occurred and a location of the one of the shooting sound response stations are present on a line of sight. 

However, Gunn et al. teaches: 
(p. 4301, p. 4303 ¶3 Guidance tells groups to use safe rooms when they are in the line of sight instead of exiting).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Day et al. to include  as detailed in Gunn et al., with the motivation being to provide quick responses and minimize risk to evacuees as detailed in Gunn et al. p. 4299, ¶3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./
Examiner, Art Unit 3669                                                                                                                                                                                                                                                                                                                                     
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619